UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

HENRY MESEKE IMMANUEL,
Plaintiff-Appellant,

v.

SECRETARY OF THE TREASURY OF THE
UNITED STATES; TREASURY OF THE
                                                               No. 95-1953
UNITED STATES,
Defendants-Appellees,

v.

INTERNAL REVENUE SERVICE,
Party in Interest.

Appeal from the United States District Court
for the District of Maryland, at Baltimore.
John R. Hargrove, Senior District Judge.
(CA-94-884-HAR)

Argued: March 5, 1996

Decided: April 5, 1996

Before ERVIN and NIEMEYER, Circuit Judges, and BUTZNER,
Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: Jonathan Steven Resnick, Baltimore, Maryland, for
Appellant. Murray S. Horwitz, Tax Division, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Appellees. ON
BRIEF: Loretta C. Argrett, Assistant Attorney General, Gary R.
Allen, Jonathan S. Cohen, Lynne Ann Battaglia, United States Attor-
ney, Tax Division, UNITED STATES DEPARTMENT OF JUS-
TICE, Washington, D.C., for Appellees.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Henry Immanuel filed this action to compel the Department of the
Treasury to disclose records pursuant to the Freedom of Information
Act (FOIA). On September 22, 1993, Immanuel filed a FOIA request
with the Department of the Treasury for:

          a listing of those funds currently held by the United States
          Treasury, in escrow or otherwise, which are the subject
          property of individuals who are legatees, who have not
          claimed tax refunds due, who have overpaid the U.S. Trea-
          sury, who have not claimed monies owed for any reason
          whatsoever including but not limited to those funds which
          will escheat to the U.S. Treasury if they remain unclaimed.

Because the Treasury Department was unable to identify any list
responsive to Immanuel's request other than a list of unclaimed fed-
eral income tax refunds maintained by the Internal Revenue Service
(IRS), it referred Immanuel's request to the IRS. The IRS informed
Immanuel that it does prepare a "Federal Undelivered Refund List"
for each of its district offices, but that the lists are maintained at the
district offices. The IRS further advised Immanuel that if he wished
to obtain a copy of the Federal Undelivered Refund List for his area,
he would have to contact his IRS district office.

                     2
Treating the IRS' response as a denial of his FOIA request, Imman-
uel appealed to the Department of the Treasury and, after the statutory
period for the Department to respond had expired, filed this action in
the district court. Although Immanuel never requested any documents
from his IRS district office, the defendants provided Immanuel with
the Federal Undelivered Refund List for Maryland and Washington,
D. C., in response to his lawsuit. The defendants then filed a motion
to dismiss Immanuel's complaint (1) for lack of subject matter juris-
diction because Immanuel had not directed his request to the appro-
priate agency and, therefore, had failed to exhaust his administrative
remedies and (2) as moot because Immanuel had been provided the
information he requested. Immanuel responded that he had exhausted
his administrative remedies and that the Federal Undelivered Refund
List did not satisfy his FOIA request. Without specifying any other
documents that he wanted, Immanuel also requested the opportunity
to conduct discovery to determine if the defendants were holding any
assets or funds other than tax refunds.

In considering the defendants' motion to dismiss, the district court
observed that the Department of the Treasury had"reasonably con-
strued" Immanuel's request as one for a list of undelivered tax refunds
and that Immanuel had been given that list. The court further noted
that "[u]nder FOIA, the Department of Treasury only has to make
records available when a request `reasonably describes such
records,'" and that a court can only compel an agency to produce
records that have been "wrongfully" withheld. See 5 U.S.C.
§ 552(a)(3), (a)(4)(B). The court refused to permit Immanuel "to con-
duct a fishing expedition into all the possible funds held by the
Department of Treasury which may fall within the terms of his broad
FOIA request," especially at the government's expense.

Nevertheless, the district court provided Immanuel an opportunity
to clarify his position by describing the records he sought more pre-
cisely and by demonstrating that his FOIA request had complied with
the applicable agency regulations. It directed Immanuel to "show
cause" within 14 days "why his complaint should not be dismissed in
its entirety." When Immanuel failed to respond to the district court's
show cause order, the court dismissed the action.

On appeal, Immanuel still has not described, even generally, the
documents he seeks. At oral argument, his counsel maintained that

                    3
Immanuel was not interested in the list of unclaimed tax refunds, but
admitted that it was "impossible to articulate" what documents
Immanuel wanted.

We agree with the district court that Immanuel's request was not
sufficiently specific to comply with FOIA, see Mason v. Callaway,
554 F.2d 129, 131 (4th Cir.) (per curiam), cert . denied, 434 U.S. 877
(1977), and that to the extent his request could be interpreted, the
responses of the Department of the Treasury and the IRS were reason-
able. Moreover, Immanuel cannot be heard to complain that the dis-
trict court's dismissal order was improper when he did not respond to
its show cause order and failed to describe the information he sought
in even the most general terms.

AFFIRMED

                    4